F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 24 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    FRANK TWIST,

                Plaintiff-Appellant,

    v.                                                   No. 01-5072
                                                   (D.C. No. 99-CV-996-M)
    LARRY G. MASSANARI,                                  (N.D. Okla.)
    Commissioner of Social Security
    Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before EBEL , KELLY , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Frank Twist appeals from an order of the district court   affirming

the Commissioner’s determination that he is not entitled to Social Security

disability benefits. We affirm.

       We review the Commissioner’s decision to determine whether his factual

findings were supported by substantial evidence in light of the entire record and

to determine whether he applied the correct legal standards. See Castellano v.

Sec’y of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994).

“Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotations omitted). In the course of

our review, we may “neither reweigh the evidence nor substitute our judgment for

that of the agency.” Casias v. Sec’y of Health & Human Servs., 933 F.2d 799,

800 (10th Cir. 1991).

       Mr. Twist alleged disability as of May 20, 1996, due to complications from

diabetes, which he has had for forty-six years     . The administrative law judge

(ALJ) determined that Mr. Twist was not disabled at step two of the five-step

sequential process, see Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir.

1988), holding he did not have a severe impairment because none of his

impairments “significantly limit[ed] his ability to perform basic work-related

activities . . . .” App. Vol. II at 17.




                                            -2-
       On appeal, Mr. Twist argues that the ALJ erred in denying            benefits at step

two because this court has declared step two invalid.          He also contends he cannot

return to his past relevant work as a teacher        .

       As defendant notes, Mr. Twist did not raise his argument regarding the

alleged invalidity of step two to the district court. Therefore, we may not review

it. See Crow v. Shalala , 40 F.3d 323, 324 (10th Cir. 1994). Further, this

argument is without merit.      See Bowen v. Yuckert, 482 U.S. 137, 154 (1987).

       Mr. Twist’s argument that he cannot perform his past relevant work is

irrelevant at step two. At step two,     the claimant bears the burden to demonstrate

an impairment or combination of impairments that significantly limits his ability

to do basic work activities.    See 20 C.F.R. § 404.1520(c). The step two severity

determination is based on medical factors        alone , and “does not include

consideration of such vocational factors as age, education, and          work experience .”

Williams , 844 F.2d at 750 (emphasis added). Instead,          “the claimant must make a

threshold showing that his medically determinable impairment or combination of

impairments significantly limits his ability to do basic work activities . . . .”       Id.

at 751 . While we have characterized this showing as “de minimis,”             see Hawkins

v. Chater , 113 F.3d 1162, 1169 (10th Cir. 1997)         , the mere presence of a condition

or ailment documented in the record is not sufficient to prove that the plaintiff is




                                               -3-
significantly limited in the ability to do basic work activities,   see Hinkle v. Apfel ,

132 F.3d 1349, 1352 (10th Cir. 1997).       1



       Mr. Twist alleged complications from uncontrolled diabetes, including

trigger finger, thyromegally, retinopathy, and peripheral vascular disease, as well

as pain, prevented him from performing his past relevant work. The          ALJ

determined that Mr. Twist’s testimony was not fully credible because the record

did not contain objective findings supporting his complaints. Our review of the

record supports the ALJ’s determination. The record contains no evidence that

Mr. Twist complained of, or received treatment for, his complaints aside from

being treated successfully for trigger finger. He takes pain medication for

headaches and Prozac for depression, but has received no psychiatric treatment

for depression. His treating physician noted several times that his health was

good and he was doing well.       See App., Vol. II at 173 ( “Generally, I feel that

you’re doing well,” as of March 1997); id. at 191 ( “Overall I feel that your health

is very good” as of January 1996).




1
       Nor is there any requirement that the plaintiff be able to perform his past
work activity. Mr. Twist testified that he was working full time as a library clerk
for a university. The ALJ did not rest his determination on this fact, as Mr. Twist
did not present evidence that his employment met the requirements for substantial
gainful activity.

                                                -4-
      The record contains substantial evidence to support the ALJ’s

determination. Therefore, we AFFIRM the judgment of the United States District

Court for the Northern District of Oklahoma.



                                                  Entered for the Court



                                                  Paul J. Kelly, Jr.
                                                  Circuit Judge




                                       -5-